                                  Case 17-13354-AJC     Doc 78-1           Filed 12/01/20   Page 1 of 2
Label Matrix for local noticing               Nationstar Mortgage LLC                          PRA Receivables Management, LLC
113C-1                                        c/o Lindsey Savastano                            PO Box 41021
Case 17-13354-AJC                             Shapiro, Fishman & Gache, LLP                    Norfolk, VA 23541-1021
Southern District of Florida                  2424 North Federal Highway
Miami                                         Suite 360
Thu May 11 16:54:01 EDT 2017                  Boca Raton, FL 33431-7701
(p)AMERICAN HONDA FINANCE                     Amex                                             Cap1/bstby
P O BOX 168088                                Po Box 297871                                    26525 N Riverwoods Blvd
IRVING TX 75016-8088                          Fort Lauderdale, FL 33329-7871                   Mettawa, IL 60045-3440



Capital One                                   (p)CAPITAL ONE                                   Chase Card
Po Box 30253                                  PO BOX 30285                                     P.o. Box 15298
Salt Lake City, UT 84130-0253                 SALT LAKE CITY UT 84130-0285                     Wilmington, DE 19850-5298



Citi                                          Dsnb Macys                                       First Premier Bank
Po Box 6241                                   9111 Duke Blvd                                   3820 N Louise Ave
Sioux Falls, SD 57117-6241                    Mason, OH 45040-8999                             Sioux Falls, SD 57107-0145



Internal Revenue Service*                     (p)NATIONSTAR MORTGAGE LLC                       Nationstar Mortgage
POB 7346                                      PO BOX 619096                                    C/O Shapiro, Fishman, & Gache, LLP
Philadelphia, PA 19101-7346                   DALLAS TX 75261-9096                             2424 North Federal HIghway, Ste 360
                                                                                               Boca Raton, FL 33431-7780


Office of the US Trustee                      Portfolio Recovery Ass                           Sears/cbna
51 S.W. 1st Ave.                              287 Independence                                 Po Box 6283
Suite 1204                                    Virginia Beach, VA 23462-2962                    Sioux Falls, SD 57117-6283
Miami, FL 33130-1614


Syncb/brandsmart                              Syncb/brmart                                     Syncb/carcare One
C/o Po Box 965036                             C/o Po Box 965036                                C/o Po Box 965036
Orlando, FL 32896-0001                        Orlando, FL 32896-0001                           Orlando, FL 32896-0001



Syncb/jcp                                     Syncb/sams                                       Syncb/sams Club Dc
Po Box 965007                                 Po Box 965005                                    Po Box 965005
Orlando, FL 32896-5007                        Orlando, FL 32896-5005                           Orlando, FL 32896-5005



Syncb/tydc                                    Syncb/walmar                                     Syncb/walmart
Po Box 965005                                 Po Box 965024                                    Po Box 965024
Orlando, FL 32896-5005                        Orlando, FL 32896-5024                           Orlando, FL 32896-5024



Syncb/walmart Dc                              Thd/cbna                                         Aranzazu I Valladares
Po Box 965024                                 Po Box 6497                                      10911 SW 242 St
Orlando, FL 32896-5024                        Sioux Falls, SD 57117-6497                       Homestead, FL 33032-5141
                                Case 17-13354-AJC              Doc 78-1            Filed 12/01/20    Page 2 of 2
Harry J Ross                                         Mitchell J. Nowack Esq.                              Nancy K. Neidich
6100 Glades Rd #211                                  8551 Sunrise Blvd #208                               www.ch13herkert.com
Boca Raton, FL 33434-4371                            Plantation, FL 33322-4007                            POB 279806
                                                                                                          Miramar, FL 33027-9806




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               Capital One Bank Usa N                               Nationstar Mortgage
Po Box 1027                                          15000 Capital One Dr                                 350 Highland DR
Alpharetta, GA 30009                                 Richmond, VA 23238                                   Lewisville, TX 75067




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             End of Label Matrix
                                                     Mailable recipients      32
                                                     Bypassed recipients       1
                                                     Total                    33
